DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/29/2019 and 04/14/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 19 is objected to because of the following informalities: in line 2, the claims reads “150 µL microliters.”  This can be amended to “150 µL” or “150 microliters,” but the repetition of the unit is unnecessary.  Appropriate correction is required

Claim Rejections - 35 USC § 112
In view of the Applicant’s amendments, the rejection of claim 26 under 35 USC 112(b) is withdrawn.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection was originally made against claim 28 of Application 15/151745, the parent application of the instant case.  Because the instant case is a continuation of 15/151745 and not a continuation in part, matter not supported by the original disclosure of the parent case may not be added.
Claim 21 recites that “the shearing channel extends between the first junction and the second junction uninterrupted by additional junctions.”   The cited phraseology clearly signifies a “negative” or “exclusionary” limitation.  Negative limitations in a claim which do not appear in the specification as filed introduce new concepts and violate the description requirement of 35 USC 112(a).  See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977).  Claim 21 excludes additional junctions between the first and second junctions, however, there is no support in the present specification for such exclusions.  It is noted that the mere absence of a positive recitation is not basis for an exclusion.  See MPEP 2173.05(i).  If the Applicant believes the Examiner to be in .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan et al. (US PGPub 2007/0009386, hereinafter Padmanabhan) in view of Wanders et al. (US PGPub 2014/0273067, hereinafter Wanders) and Radisic et al., “Micro- and nanotechnology in cell separation”, International Journal of Nanomedicine, 1:1, 3-14, 2006 (hereinafter Radisic, cited in 10/29/2019 IDS and of record).
Regarding claim 1, Padmanabhan discloses a method of mixing a fluid, comprising:
injecting a fluid containing particulate matter (figure 8b, sample 180) into an inlet channel (injector 89) of a circuit (main channel 184);
injecting a reagent into first (upstream end of channel 184) and second reagent channels (jet 88), the first and second reagent channels defining first and second reagent flow paths (fluids 183 and 182);
shearing the fluid by the reagent at a first junction (between injector 89 and channel 184) at which the fluid inlet channel and the first reagent channel merge into a shearing channel (between injector 89 and jet 88 in channel 184; flow in this area is turned 90 degrees, which would inherently include at least some shearing); and
compressing the sheared fluid by the reagent at a second junction (between jet 88 and channel 184) at which the shearing channel and second reagent channel merge into a diffusion channel (downstream end of channel 184; compression can be seen because particles move to a narrower flow path),
wherein the diffusion channel provides a length for at least a portion of the particulate matter extending into the reagent to react with the reagent (paragraph 0027, 
Padmanabhan is silent to the compressed fluid having a thickness less than a diameter of the particulate matter in the fluid.  Wanders teaches compressing a fluid to a thickness that is less than a diameter of the particulate manner in the fluid (paragraph 0114, “White blood cells may have a diameter around 10 µm, for example.  By providing a ribbon-shaped sample stream with a thickness less than 10 µm”).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have compressed the fluid in Padmanabhan to a thickness smaller than the particulate matter, as in Wanders, for the purpose of orienting the cells or other non-spherical particles within the fluid (Wanders: paragraph 0114).
It is the Examiner’s position that Padmanabhan discloses the respective top walls of the inlet and shearing channels being coplanar proximate the first junction based on the disclosure that the particles are focused in figure 8b without any change in channel cross section (paragraph 0050).  However, Radisic teaches cell focusing channels in which the tops and bottoms of all channels in the device are coplanar (see figure 6).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have made the respective tops and bottoms of all channels and side-channels in Padmanabhan coplanar throughout the device shown in figure 8b, for the purpose of simplifying production of the microfluidic device and a uniform mold could be used.
Regarding claim 2, Padmanabhan is silent to the thickness of the compressed fluid.  Wanders teaches a compressed fluid having a thickness of less than 10 µm paragraph 0114, “White blood cells may have a diameter around 10 µm, for example.  By providing a ribbon-shaped sample stream with a thickness less than 10 µm”).  Although Wanders and the claims differ in that the reference does not teach the exact same proportions as recited in the instant claims, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the thickness range taught by Wanders overlaps the instantly claimed thickness and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  See In re Peterson, 65 USPQ2d 1379 (CAFC 2003) and MPEP 2144.05.
Regarding claim 3, Padmanabhan discloses the fluid exhibiting a flow rate through the diffusion channel between 0.05 µL/min and 5000 µL/min (paragraph 0066, “sample flow rate should be set to 1.5 µL/min”).
Regarding claim 4, Padmanabhan discloses the reagent exhibiting a flow rate through the first channel between 10 µL/min and 5000 µL/min (paragraph 0066, “flow rate of the diluent may be set to 60 µL/min”, “diluent flow rate may be set at 450 µL/min”).
Regarding claim 5, Padmanabhan discloses the reagent exhibiting a flow rate through the first reagent channel that is between 10 and 1000 times the flow rate of the fluid through the diffusion channel (paragraph 0066, “sample flow rate should be set to 1.5 µL/min”, “flow rate of the diluent may be set to 60 µL/min”, “diluent flow rate may be set at 450 µL/min”).  Both 60 and 450 µL/min are between 10 and 1000 times the sample flow rate of 1.5 µL/min (15 µL/min and 1500 µL/min).
Regarding claim 6, Padmanabhan discloses the fluid being whole blood (paragraph 0026, “whole blood sample”) and the first reagent being a lysing reagent (paragraph 0027, “lysing reagents”).
Regarding claim 7, Padmanabhan discloses the fluid being whole blood (paragraph 0026, “whole blood sample”) and the first reagent being a sphering agent (paragraph 0027, “sphering agents”).
Regarding claim 8, Padmanabhan discloses the step of injecting a reagent comprising injecting a first reagent (figure 8b, fluid 183) into the first reagent channel (upstream end of channel 184) and injecting a second reagent (fluid 182) into the second reagent channel (jet 88), wherein the first and second reagents are the same (paragraph 0050).  The cited text indicates that the fluids 183 and 182 could both be reagents, which would indicate that they could both be the same reagent.
Regarding claim 9, Padmanabhan indicates that the particles are focused in figure 8b without any change in channel cross section (paragraph 0050).  This would indicate that the respective top and bottom walls of all channels shown in figure 8b are coplanar, meeting claim 9.  It is the Examiner’s position that Padmanabhan discloses the respective tops and bottom walls of the channels shown in figure 8b being coplanar 
Regarding claim 10, Padmanabhan discloses a method of mixing a fluid, comprising:
injecting a fluid containing particulate matter (figure 8b, sample 180) into an inlet channel (injector 89) of a circuit (main channel 184);
injecting a reagent into first (upstream end of channel 184) and second reagent channels (jet 88), the first and second reagent channels defining first and second reagent flow paths (fluids 183 and 182);
shearing the fluid by the reagent at a first junction (between injector 89 and channel 184) at which the fluid inlet channel and the first reagent channel merge into a shearing channel (between injector 89 and jet 88 in channel 184; flow in this area is turned 90 degrees, which would inherently include at least some shearing); and
compressing the sheared fluid by the reagent at a second junction (between jet 88 and channel 184) at which the shearing channel and second reagent channel merge into a diffusion channel (downstream end of channel 184; compression can be seen because particles move to a narrower flow path),

Padmanabhan is silent to the compressed fluid having a thickness less than a diameter of the particulate matter in the fluid.  Wanders teaches compressing a fluid to a thickness that is less than a diameter of the particulate manner in the fluid (paragraph 0114, “White blood cells may have a diameter around 10 µm, for example.  By providing a ribbon-shaped sample stream with a thickness less than 10 µm”).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have compressed the fluid in Padmanabhan to a thickness smaller than the particulate matter, as in Wanders, for the purpose of orienting the cells or other non-spherical particles within the fluid (Wanders: paragraph 0114).
It is the Examiner’s position that Padmanabhan discloses the respective top and bottom walls of all channels shown in figure 8b are coplanar, including the recited channels and the recited junctions, based on the disclosure that the particles are focused in figure 8b without any change in channel cross section (paragraph 0050).  However, Radisic teaches cell focusing channels in which the tops and bottoms of all channels in the device are coplanar (see figure 6).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have made the respective tops and bottoms of all channels and side-channels in 
Padmanabhan further discloses the shearing channel (figure 8b, between injector 89 and jet 88 in channel 184) having a side wall having a height between the top and bottom walls (paragraph 0050, the indication that a cross section is present would mean that side walls are present as well).  In figures 9b and 10, Padmanabhan discloses a channel (respective sections B-B) having a top and bottom wall and side walls having a height (along the thickness direction indicated) that is less than or substantially equal to the width of the channel (perpendicular the thickness direction).  The cross-sectional dimensions shown in figures 9b and 10 could easily be applied to the channels shown in figure 8b, and it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in view of the lack of evidence on the record that the recited cross sectional dimensions are significant.
Regarding claim 12, Padmanabhan discloses the fluid being sheared by the reagent along the side wall (figure 8b, particles immediately downstream of injector 89 are positioned against the wall, indicating that shearing takes place there).
Regarding claim 13, Padmanabhan discloses inserting a disposable cartridge (figure 1, cartridge 14) into an analyzer device (analyzer 10), wherein the cartridge comprises the circuit (paragraph 0026).
Regarding claim 14, Padmanabhan discloses a shearing channel (figure 8b, between injector 89 and jet 88 in channel 184) having a side wall (walls seen in figure 8b), the side wall being oriented substantially parallel with gravity when the cartridge is inserted in the analyzer (figures 1, 5, 11a, and 11b).  Based on the orientation of the 
Regarding claim 15, Padmanabhan discloses an analyzer that is a point-of-care device configured for performance of multiple diagnostic test methods (paragraphs 0024 and 0025).
Regarding claim 16, Padmanabhan discloses the fluid comprising whole blood (paragraph 0026, “whole blood sample”) and the particulate matter comprising blood cells (paragraph 0025, “cells in a blood sample”).
Regarding claim 17, Padmanabhan discloses a method of mixing a fluid, comprising:
inserting a disposable cartridge (figure 1 cartridge 14) including a fluid circuit into an analyzer device (analyzer 10);
injecting whole blood containing blood cells into an inlet channel of the fluid circuit (paragraph 0025, “cells in a blood sample”);
injecting a reagent into first (figure 8b, upstream end of channel 184) and second reagent channels (jet 88), the first and second reagent channels defining first and second reagent flow paths (fluids 181 and 182);
shearing the fluid by the reagent at a first junction (between injector 89 and channel 184) at which the fluid inlet channel and the first reagent channel merge into a shearing channel (between injector 89 and jet 181 in channel 184; flow in this area is turned 90 degrees, which would inherently include at least some shearing); and

wherein the diffusion channel provides a length for at least a portion of the particulate matter extending into the reagent to react with the reagent (paragraph 0027, “fluid circuit that is adapted to process (e.g. sphere, lyse, stain, or other)”) and wherein the compressed whole blood is surrounded on at least two opposed sides by the first and second reagents when flowing through the diffusion channel (as seen in figure 8b, downstream of jet 88).  This would indicate that the channel allows a reaction, such as lysing or staining to take place, meeting the claim.
Padmanabhan is silent to the compressed fluid having a thickness less than a diameter of the particulate matter in the fluid.  Wanders teaches compressing a fluid to a thickness that is less than a diameter of the particulate manner in the fluid (paragraph 0114, “White blood cells may have a diameter around 10 µm, for example.  By providing a ribbon-shaped sample stream with a thickness less than 10 µm”).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have compressed the fluid in Padmanabhan to a thickness smaller than the particulate matter, as in Wanders, for the purpose of orienting the cells or other non-spherical particles within the fluid (Wanders: paragraph 0114).
It is the Examiner’s position that Padmanabhan discloses the respective top walls of the inlet and shearing channels being coplanar proximate the first junction based on the disclosure that the particles are focused in figure 8b without any change in channel 
Regarding claim 18, Padmanabhan is silent to the thickness of the compressed fluid.  Wanders teaches a compressed fluid having a thickness of less than 10 µm paragraph 0114, “White blood cells may have a diameter around 10 µm, for example.  By providing a ribbon-shaped sample stream with a thickness less than 10 µm”).  Although Wanders and the claims differ in that the reference does not teach the exact same proportions as recited in the instant claims, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the thickness range taught by Wanders overlaps the instantly claimed thickness and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  See In re Peterson, supra
Regarding claim 19, Padmanabhan discloses a step of collecting a whole blood sample from a patient (via sample collector port 32 in figure 1), wherein the volume of the sample is between 10 and 150 microliters (paragraph 0085, “there may be 10 microliters of sample”).
Regarding claim 20, Padmanabhan discloses the step of injecting a reagent comprising injecting a first reagent (figure 8b, fluid 183) into the first reagent channel (upstream end of channel 184) and injecting a second reagent (fluid 182) into the second reagent channel (jet 88), wherein the first and second reagents are the same (paragraph 0050).  The cited text indicates that the fluids 183 and 182 could both be reagents, which would indicate that they could both be the same reagent.
Regarding claim 21, Padmanabhan discloses the shearing channel extending between the first junction and the second junction uninterrupted by additional junctions (paragraph 0050, “there may be more or less jets”).  The cited text indicates that fewer jets could be used in the device of Padmanabhan.  Given that 3 jets are currently shown in figure 8b, removing a single jet would provide a first and second junction with an uninterrupted channel extending therebetween, meeting the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774